J-S48003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 BEVERLY BRYANT                           :
                                          :
                    Appellant             :   No. 433 EDA 2020


           Appeal from the PCRA Order Entered January 21, 2020,
            in the Court of Common Pleas of Philadelphia County,
            Criminal Division at No(s): CP-51-CR-0009384-2016.


BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KUNSELMAN, J.:                    FILED: JANUARY 29, 2021

      Beverly Bryant appeals from the order denying her first timely petition

filed pursuant to the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A. §§

9541-46. We affirm.

      On March 22, 2017, a jury convicted Bryant of intimidation of a witness,

criminal use of a communication facility, possessing an instrument of crime,

and terroristic threats. Thereafter, the trial court sentenced Bryant to an

aggregate term of six to twenty-three months of incarceration and a

consecutive two-year probationary term.       Following the denial of a post-

sentence motion, Bryant filed a timely appeal to this Court. In its Rule 1925(a)

opinion, the trial court summarized the testimony supporting Bryant’s

convictions as follows:
J-S48003-20


          At trial, the Commonwealth presented the testimony of
       complainant Rebecca Stokes. Ms. Stokes testified that, in
       2011, she began renting a house located at 5533 Mascher
       Street in Philadelphia. [Bryant’s] mother, Barbara Bryant,
       was the owner and landlord of the property. In July, 2015,
       Ms. Stokes and Barbara Bryant started to have
       landlord/tenant issues. Angered over a rent balance of
       $350, Barbara Bryant showed up at the residence with a
       gentleman named Jerome on November 23, 2015. Jerome
       stuck the barrel of a shotgun through the front door’s mail
       slot, while he and Barbara Bryant yelled at Ms. Stokes to
       vacate the premises. When the shotgun was removed, Ms.
       Stokes peered through the mail slot and saw Barbara Bryant
       and Jerome enter a blue Jeep and drive away. Ms. Stokes
       immediately called the police to report the incident. She
       subsequently met with detectives for an interview, and on
       December 23, 2015, Barbara Bryant was placed under
       arrest.

          On August 23, 2016, at approximately 9:00 a.m., Ms.
       Stokes appeared for court pursuant to a subpoena in
       Barbara Bryant’s criminal case.           The proceeding was
       scheduled before Judge Perez in courtroom 704. Ms. Stokes
       testified that when she exited the elevator on the 7th floor,
       she saw [Bryant] and her mother, Barbara Bryant, standing
       outside the courtroom. The two immediately began calling
       her a “fat bitch” and “gorilla bitch”. Ms. Stokes giggled at
       their insults, at which point [Bryant] stated, “It’s all right.
       You can laugh now. When you get out of the courtroom,
       I’m going to have you killed, bitch.” Ms. Stokes testified
       that she felt scared for her life, particularly since she already
       had the encounter with [Bryant’s] mother, Barbara Bryant
       and her friend, Jerome, who pointed a shotgun [] at her.
       Ms. Stokes quickly entered the courtroom to speak with the
       assistant D.A., Ms. [Laquan] Lightfoot. A.D.A. Lightfoot was
       in the middle of another case, so Ms. Stokes texted her
       boyfriend that she had just been threatened, she was
       scared, and to please come down to the courthouse.

          Shortly thereafter, A.D.A. Lightfoot summoned Ms.
       Stokes into the hallway. When she started to speak with
       A.D.A. Lightfoot. Ms. Stokes saw [Bryant] holding and
       pointing her cell phone with the flash on - - indicating to Ms.
       Stokes that [Bryant] was taking pictures of them. A.D.A.
       Lightfoot asked a police officer to go over to [Bryant] and

                                     -2-
J-S48003-20


          tell her to stop taking pictures. The officer walked over and,
          upon observing [Bryant’s] phone, stated, “[I]t’s not a
          picture . . . She’s taking a video.” A.D.A. Lightfoot asked
          for the phone, but [Bryant] refused to comply. The officer
          attempted to retrieve it, but [Bryant] resisted: “She was
          fighting for the phone.” Ms. Stokes testified that [Bryant’s]
          filming her made her feel even “more threatened”.

              The Commonwealth also presented the testimony of
          Philadelphia Police Officer Kevin Klein. Officer Klein testified
          that, on August 23, 2016, he was inside the [c]ourthouse in
          the hallway on [the] 7th floor, waiting to speak to A.D.A.
          Lightfoot about an unrelated case. As he was standing
          there, he noticed [Bryant] standing to the right of him,
          holding a cell phone sideways with the camera flash “steady
          on”. A.D.A Lightfoot asked him if [Bryant] was taking
          photographs of her and Ms. Stokes. Officer Klein walked
          behind [Bryant] and observed that she was actually
          recording a video of them, and relayed that information to
          A.D.A Lightfoot. A.D.A. Lightfoot told him to “hold on a
          second” and went into the courtroom. She returned one
          minute later and advised that the judge needed to see
          [Bryant] in the courtroom. At that point, Officer Klein
          observed     [Bryant]    quickly   scrolling    through     her
          photos/videos, so he confiscated her phone to prevent her
          from destroying evidence. He escorted [Bryant] into the
          courtroom and placed the phone down on counsel’s desk.
          Approximately 30 minutes later, A.D.A. Lightfoot informed
          him that the Commonwealth would be pressing charges
          against [Bryant]. Officer Klein, accompanied by [two other
          officers], in addition to the sheriff, attempted to escort
          [Bryant] out of the courtroom to place her under arrest.
          [Bryant], however, held her hands very tight against her
          body and vehemently resisted. It took all four agents to
          place her in handcuffs.

Trial Court Opinion, 4/5/18, at 2-4 (citations omitted).1

____________________________________________


1 The Commonwealth also called A.D.A. Lightfoot at Bryant’s trial, and her
testimony was largely consistent with that presented by Officer Klein.




                                           -3-
J-S48003-20



        In her direct appeal, Bryant raised six issues, including a claim that the

Commonwealth’s “failure to disclose and turn over to the defense that Officer

Klein was on a ‘do not call to testify’ list” constituted a Brady2 violation, and

was “a material fact that should have been presented to the jury[.]” Bryant,

unpublished memorandum at 3 (excess capitalization omitted).

        On January 8, 2019, we adopted the trial court’s Rule 1925(a) opinion

as our own in rejecting Bryant’s claims. Id. at 8-9.

        Bryant filed a pro se PCRA petition on January 17, 2019, and the PCRA

court appointed counsel. PCRA counsel filed an amended petition on July 12,

2009. In this amended petition, Bryant asserted that “[a]ppellate counsel was

ineffective for failing to file for consideration before the Superior Court panel.”

PCRA Petition, 7/12/19, at 4.

        The PCRA court held a hearing on January 21, 2021, at which the parties

discussed the issue raised in the amended petition. Although the PCRA court

offered to issue a Pa.R.Crim. 907 notice of its intent to dismiss Bryant’s

petition without an evidentiary hearing, because Bryant was present, PCRA

counsel agreed that a Rule 907 notice was not needed. See N.T., 1/21/20, at

7-8. At the conclusion of the hearing, the PCRA court denied Bryant’s petition.

This timely appeal followed. Both Bryant and the PCRA court have complied

with Pa.R.A.P. 1925.



____________________________________________


2   Brady v. Maryland, 373 U.S. 83 (1963).


                                           -4-
J-S48003-20



      Bryant now raises the following issues:

         I.    Whether the [PCRA] court was in error in denying
               [Bryant’s] PCRA petition without an evidentiary
               hearing on the issues raised in the amended PCRA
               petition regarding [] counsel’s ineffectiveness.

         II.   Whether the [PCRA] court erred in not granting relief
               on the PCRA petition alleging counsel was ineffective.

Bryant’s Brief at 8.

      Our scope and standard of review is well settled:

         In PCRA appeals, our scope of review is limited to the
         findings of the PCRA court and the evidence on the record
         of the PCRA court's hearing, viewed in the light most
         favorable to the prevailing party. Because most PCRA
         appeals involve questions of fact and law, we employ a
         mixed standard of review. We defer to the PCRA court's
         factual findings and credibility determinations supported by
         the record. In contrast, we review the PCRA court's legal
         conclusions de novo.

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa. Super. 2015)

(citations omitted).


         The PCRA court has discretion to dismiss a petition without
         a hearing when the court is satisfied that there are no
         genuine issues concerning any material fact, the defendant
         is not entitled to post-conviction collateral relief, and no
         legitimate purpose would be served by further proceedings.
         To obtain a reversal of a PCRA court’s decision to dismiss a
         petition without a hearing, an appellant must show that he
         raised a genuine issue of material fact which, if resolved in
         his favor, would have entitled him to relief, or that the court
         otherwise abused its discretion in denying a hearing.

Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations

omitted).


                                      -5-
J-S48003-20


        Bryant claims that the PCRA court erred in dismissing, without a hearing,

her claim that appellate counsel was ineffective for failing to file with this Court

a motion to reconsider the denial of her appeal based on an alleged factual

error made by the panel. To obtain relief under the PCRA premised on a claim

that counsel was ineffective, a petitioner must establish by a preponderance

of the evidence that counsel’s ineffectiveness so undermined the truth

determining process that no reliable adjudication of guilt or innocence could

have taken place.       Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa.

2009). “Generally, counsel’s performance is presumed to be constitutionally

adequate, and counsel will only be deemed ineffective upon a sufficient

showing by the petitioner.” Id. This requires the petitioner to demonstrate

that:    (1) the underlying claim is of arguable merit; (2) counsel had no

reasonable strategic basis for his or her action or inaction; and (3) the

petitioner was prejudiced by counsel's act or omission. Id. at 533. A finding

of "prejudice" requires the petitioner to show "that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different." Id. A failure to satisfy any prong of

the     test   for   ineffectiveness   will   require   rejection   of   the   claim.

Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010).

        To support her claim of ineffectiveness, Bryant avers “appellate counsel

was ineffective for failing to correct a crucial issue on appeal.” Bryant’s Brief

at 20. She further argues:


                                         -6-
J-S48003-20


           The Superior Court had a critical issue in the argument
        regarding Officer Klein incorrect. Counsel should have
        asked for a reconsideration of the appeal before the three
        judge panel or court en banc.

                                     ***

            The Superior Court’s statement that Officer Klein’s
        placement on the “do not call” list occurred after [Bryant’s]
        trial is erroneous. [Bryant’s] trial was in August 2017 (the
        Superior Court Opinion states that trial was in August of
        2016)[.] The incident leading to Officer Klein’s placement
        on the list occurred in December of 2016, about eight
        months before [Bryant’s] trial. The significance of March
        2018 is only that is when the list was publicized. Thus, at
        the time of trial, the District Attorney’s Office already
        considered Officer Klein to be an unreliable witness but
        failed to notify [Bryant].

                                     ***

           The Commonwealth’s case was primarily based upon
        testimony from this discredited officer.

Bryant’s Brief at 20-21 (emphasis omitted).

     The PCRA court found no merit to Bryant’s claim. The court first made

the following observations:

            [Bryant’s] trial, in fact, took place in March 2017. Officer
        Klein was convicted of simple assault, driving under the
        influence and leaving the scene of an accident on August 16,
        2018. The incident giving way to the conviction occurred on
        December 14, 2016. Although it is unknown when Officer
        Klein was placed on the “do not call” list, he was on that list
        at the time of [Bryant’s] trial. The officer’s misconduct
        occurred four (4) months after the incident on August 23,
        2016, that gave rise to the instant case.

PCRA Court Opinion, 3/16/20, at 3 (unnumbered).

     The court, citing our decision on direct appeal, then reasoned as follows:



                                     -7-
J-S48003-20


            In her Amended Petition, [Bryant] points out that the
         Superior Court made an error in the date of [her] trial and
         that it failed to note that the “do not call list” was publicized
         in March 2018. However, the fact remains that the
         Superior Court held that [Bryant] waived her Brady
         claim altogether. The additional finding that “even if
         [Bryant] properly preserved her [Brady] claim, she would
         not be entitled to relief” is just that: an additional finding.
         Notwithstanding the error in the dates, the Superior Court
         found that “even if the court discounted Officer Klein’s
         testimony, two other witnesses testified to their
         observations of [the] underlying incident, and [Bryant’s]
         proclamation she had [the] right to record [Ms. Stokes] with
         her cell phone corroborated witnesses’ testimony. . . ” The
         [Superior] Court itemizes four (4) additional reasons why
         [Bryant] would not be entitled to relief notwithstanding her
         Brady claim.

PCRA Court Opinion, 3/16/20, at 4 (unnumbered) (emphasis in original).

      Our review of the record, including this Court’s prior memorandum,

supports the PCRA court’s conclusion.         In our decision on direct appeal,

although we chose not to restate the trial court’s summary of facts as

enumerated above, we did note that the jury convicted Bryant in 2017.

Bryant, unpublished memorandum at 1.              Thus, our statement in the

parenthetical supporting our adoption of the trial court’s opinion that Bryant’s

trial occurred in 2016 is clearly a typographical error.

      In addition, the misstatement regarding when Officer Klein was placed

on the “do not call” list is of no significance, given our conclusion that even

without Officer Klein’s testimony, the testimony of two other witnesses

supported the jury’s guilty verdicts.




                                        -8-
J-S48003-20



      Bryant’s claims to the contrary are unavailing. Initially, we note that

Bryant does not claim appellate counsel was ineffective for failing to preserve

the Brady issue on direct appeal; rather, she focuses on counsel’s failure to

seek panel reconsideration.      In addition, although Bryant presents the

tripartite test for ineffective assistance, she does not create a factual issue as

to how Officer Klein’s misconduct and placement on the “do not call list”

relates in any way to her case. As the PCRA court stated, “[Bryant] has not

demonstrated that she ever requested that appellate counsel pursue

reconsideration by the Superior Court, nor has she shown that there is a

reasonable probability that reconsideration would have been granted.” PCRA

Court Opinion, 3/16/20, at 3 (unnumbered). Thus, the PCRA court did not err

in denying her PCRA petition without first holding an evidentiary hearing.

      In sum, because our review of the record supports the PCRA court’s

denial of Bryant’s PCRA petition, we affirm the order denying Bryant post-

conviction relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/29/21




                                      -9-